EXECUTION VERSION 2

CONFIRMATION

Date: March 30, 2005
To: Regency Centers Corporation 121 West Forsyth Street Suite 200 Jacksonville,
FL 32202
Telefax No.: 904-598-3428
Attention: Bruce Johnson
From: Citibank, N.A.
Telefax No.: 212-615-8985

Transaction Reference Number:   E05-00609

        The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between Regency Centers
Corporation (“Counterparty”) and Citibank, N.A. (“Citibank”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

        This Confirmation evidences a complete binding agreement between you and
us as to the terms of this Transaction. This Confirmation, together with all
other documents referring to the ISDA Agreement (as defined below) (each a
“Confirmation”) confirming transactions (each a “Transaction”) entered into
between you and us (notwithstanding anything to the contrary in a Confirmation),
shall supplement, form a part of, and be subject to an agreement in the form of
the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the “ISDA
Agreement”) in the form published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) as if we had executed an agreement in such form (with
a Schedule that elected a Termination Currency of U.S. Dollars (“USD”)) on the
Trade Date of the first such Transaction between you and us. A copy of the ISDA
Agreement has been, or promptly after the date hereof will be, delivered to you.

        The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Confirmation.

        THIS CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE.
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.

        1.     In the event of any inconsistency between this Confirmation, on
the one hand, and the Definitions or the ISDA Agreement, on the other hand, this
Confirmation will govern.

--------------------------------------------------------------------------------

        2.     Each party will make each payment specified in this Confirmation
as being payable by such party, not later than the due date for value on that
date in the place of the account specified below or otherwise specified in
writing, in freely transferable funds and in a manner customary for payments in
the required currency.

        3.     Confirmations:

        This Confirmation and the ISDA Agreement shall constitute the written
agreement between Counterparty and Citibank with respect to this Transaction.

        The terms of the particular Transaction to which this Confirmation
relates are as follows:

Trade Date: March 30, 2005
Seller: Counterparty
Buyer: Citibank
Shares: The common stock, $0.01 par value per share, of Regency Centers
Corporation (Symbol: "REG").
Number of Shares: 3,750,000; provided that, if the underwriters exercise their
option to purchase additional Shares under Section 2(b) of the Underwriting
Agreement (as defined below), the Number of Shares shall be increased by the
number of Shares for which such option was exercised, effective if and only if
the delivery and payment for the Option Securities (as defined in the
Underwriting Agreement) shall be made on the settlement date therefor.
Initial Forward Price: $46.60 per Share
Forward Price: As of any day, the Initial Forward Price plus the Forward
Interest Amount minus the Expected Dividend Amount. WHERE: "Forward Interest
Amount" means interest on the Initial Forward Price for the period from and
including the third Scheduled Trading Day following the Trade Date to but
excluding the Settlement Date or Cash Settlement Payment Date, as applicable, at
a per annum rate equal to the Federal Funds Open Rate minus the Fixed Charge for
each day in that period, compounded on each such day and calculated on an
Actual/360 basis.

--------------------------------------------------------------------------------


  "Expected Dividend Amount" means the sum of, for each Expected Dividend with
an Expected Dividend Record Date (as defined below) occurring on or before the
relevant Settlement Date or Cash Settlement Payment Date, as applicable, such
Expected Dividend plus interest thereon for the period, if any, from and
including the related Expected Dividend Payment Date (as defined below) to but
excluding such Settlement Date or Cash Settlement Payment Date at a per annum
rate equal to the Federal Funds Open Rate minus the Fixed Charge for each day in
that period, compounded on each such day and calculated on an Actual/360 basis.
  "Expected Dividend" means USD 0.55 per Share per calendar quarter (or zero in
the case of the calendar quarter ending March 31, 2005), based on an expected
quarterly dividend payment date deemed to occur on every 1st of March, 1st of
June, 30th of August and 29th of November (each an "Expected Dividend Payment
Date") with a record date deemed to occur on every 15th of February, 18th of
May, 16th of August and 15th of November (each an "Expected Dividend Record
Date").
  "Federal Funds Open Rate" means with respect to any day, the opening federal
funds rate quoted on Bloomberg Financial Markets as of such day (or, if that day
is not a Business Day, the next preceding Business Day); provided that if no
such rate appears on such Business Day, the Calculation Agent shall determine
the rate in a commercially reasonable manner from any publicly available source
(including any Federal Reserve Bank).
  "Fixed Charge" means the sum of the Spread and the Borrow Cost.
  "Spread" means 50 basis points per annum.
  "Borrow Cost" means 20 basis points per annum.
  "Business Day" means any day on which the commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in New York City.
Prepayment: Not Applicable
Variable Obligation: Not Applicable
Exchange: New York Stock Exchange

--------------------------------------------------------------------------------


Related Exchanges: All Exchanges
Calculation Agent: Citibank, which shall make all calculations, adjustments and
determinations required pursuant to this Transaction in a commercially
reasonable manner, and such calculations, adjustments and determinations shall
be binding absent manifest error.
Accelerated Unwind: Counterparty may, by providing Citibank at least 5 calendar
days' notice, irrevocably elect to accelerate the Initial Pricing Date or
Settlement Date, as applicable, for all or a portion of the Number of Shares
(such portion of the Number of Shares specified in such notice, "Unwind Shares")
to a Scheduled Trading Day specified by Counterparty in such notice, where
settlement of such Unwind Shares shall occur in accordance with Paragraph 5
("Settlement Terms") below. The Initial Pricing Date or Settlement Date, as
applicable, for the remaining Number of Shares after reduction for the aggregate
Unwind Shares shall be as specified below.

        4.     Valuation:

Valuation Time: As provided in Section 6.1 of the Equity Definitions.
Initial Pricing Date: Subject to "Accelerated Unwind" above, August 1, 2005.
Pricing Periods: Each period commencing on an Initial Pricing Date and ending on
the Scheduled Trading Day on which the Priced Shares for such Pricing Period
equals the Number of Shares or Unwind Shares, as applicable, for such Pricing
Period.
  For any day in a Pricing Period, "Priced Shares" means (i) where Cash
Settlement is applicable to such Pricing Period, the number of Shares purchased
by or on behalf of Citibank to close out its hedge of this Transaction that
settle on such day and (ii) where Net Share Settlement is applicable to such
Pricing Period, the number of Shares purchased by or on behalf of Citibank to
close out its hedge of this Transaction that settle on such day multiplied by
the Settlement Price for such day divided by the Forward Price for such day.
  In the event that Citibank reasonably concludes in good faith that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Citibank), for it to refrain from purchasing Shares or to limit its
purchases of Shares on any day, the Pricing Period shall be suspended for, or
Citibank shall be entitled to limit its purchases on, such day.

--------------------------------------------------------------------------------

        5.     Settlement Terms:

Settlement Currency: USD
Settlement Method Election: Applicable with respect to a Settlement Date or all
Cash Settlement Payment Dates for a Pricing Period, as the case may be; provided
that (i) for purposes of this Confirmation, Section 7.1 of the Definitions is
hereby amended by adding the phrase ", Net Share Settlement" after "Cash
Settlement" in the sixth line thereof and (ii) if Counterparty elects Cash
Settlement or Net Share Settlement, it shall be deemed to have repeated the
representations contained in Paragraph 11(b)(v) and (vi) below on the date of
notice of such election.
Electing Party: Counterparty
Settlement Method Election Date: The fifth Scheduled Trading Day immediately
preceding the relevant Settlement Date or Initial Pricing Date, as the case may
be, provided, however, that Counterparty shall not select a Settlement Method
earlier than the eighth Scheduled Trading Day immediately preceding the relevant
Settlement Date or Initial Pricing Date, as the case may be.
Default Settlement Method: Physical Settlement
Settlement Date: Subject to "Accelerated Unwind" above, August 1, 2005.
Cash Settlement Payment Date: In respect of a day on which Shares are purchased
by or on behalf of Citibank to close out its hedge of this Transaction, the day
such purchases settle.
Settlement Price: In respect of a Cash Settlement Payment Date, the weighted
average purchase price (net of brokerage costs) for the purchases by or on
behalf of Citibank to close out its hedge of this Transaction that settle on
such day.
Forward Cash Settlement Amount: In respect of a Cash Settlement Payment Date, an
amount equal to the Priced Shares for such Cash Settlement Payment Date
multiplied by an amount equal to the Settlement Price for such Cash Settlement
Payment Date minus the Forward Price for such Cash Settlement Payment Date.

--------------------------------------------------------------------------------

Cash Settlement: If applicable, settlement shall occur in accordance with
Section 8.4 of the Definitions.
Net Share Settlement: If applicable, on the related Cash Settlement Payment
Date, (i) if the Forward Cash Settlement Amount is a positive number, then
Seller shall deliver to Buyer the Net Share Settlement Amount and (ii) if the
Forward Cash Settlement Amount is a negative number, then Buyer shall deliver to
Seller the absolute value of the Net Share Settlement Amount. For these
purposes, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Definitions will be applicable.
Net Share Settlement Amount: In respect of a Cash Settlement Payment Date, a
number of Shares (rounded down to the nearest whole Share) equal to the Forward
Cash Settlement Amount for such Cash Settlement Payment Date divided by the
Settlement Price for such Cash Settlement Payment Date, plus cash (at the
Settlement Price) for any fractional Share.
Representation and Agreement: Notwithstanding Section 9.11 of the Definitions,
the parties acknowledge that any Shares delivered to Counterparty will be
subject to restrictions and limitations arising from Counterparty or its
affiliates or out of Counterparty's status under applicable securities laws.

        6.     Adjustments:

Method of Adjustment: Calculation Agent Adjustment

        7.     Extraordinary Events:

New Shares: In the definition of New Shares in Section 12.1(i) of the
Definitions, the text in (i) shall be deleted in its entirety and replaced with
"publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market System (or their
respective successors)".
Consequences of Merger Events:
         (a) Share-for-Share: Alternative Obligation
         (b) Share-for Other: Cancellation and Payment
         (c) Share-for-Combined: Component Adjustment
Tender Offer: Applicable

--------------------------------------------------------------------------------

Consequences of Tender Offers:
         (a) Share-for-Share: Calculation Agent Adjustment
         (b) Share-for-Other: Calculation Agent Adjustment
         (c) Share-for-Combined: Calculation Agent Adjustment
Composition of Combined Consideration: Not Applicable
Nationalization, Insolvency or Delisting: Cancellation and Payment
  In addition to the provisions of Section 12.6(a)(iii) of the Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.
Determining Party: For all applicable Extraordinary Events, Citibank

        8.     Additional Disruption Events:

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Definitions
is hereby amended by (i) replacing the phrase "the interpretation" in the third
line thereof with the phrase "or public announcement of the formal or informal
interpretation" and (ii) immediately following the word "Transaction" in clause
(X) thereof, adding the phrase "in the manner contemplated by the Hedging Party
on the Trade Date"
Failure to Deliver: Applicable
Insolvency Filing: Notwithstanding anything to the contrary herein, in the ISDA
Agreement or in the Definitions, upon any Insolvency Filing or other proceeding
under the U.S. Bankruptcy Code in respect of the Issuer, the Transaction shall
automatically terminate on the date thereof without further liability of either
party to this Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that this Transaction is a contract for the issuance of
Shares by the Issuer.

--------------------------------------------------------------------------------

Hedging Disruption: Applicable
Increased Cost of Stock Borrow: Applicable
     Initial Stock Loan Rate: 70 basis points per annum
Hedging Party: For all applicable Additional Disruption Events, Citibank
Determining Party: For all applicable Additional Disruption Events, Citibank

        9.     Non-Reliance:

Non-Reliance: Applicable
Agreements and Acknowledgments Applicable Regarding Hedging Activities:
Additional Acknowledgments: Applicable

        10.    Matters relating to Registration and Related Matters:

        (a)    Conditions to Effectiveness. This Transaction shall be effective
if and only if the delivery and payment for the Underwritten Securities shall be
made on the Closing Date, as contemplated by the first paragraph of Section 3 of
the Underwriting Agreement, dated as of March 30, 2005 among Counterparty,
Citibank and Citigroup Global Markets Inc. (the “Underwriting Agreement”). If
delivery and payment for the Underwritten Securities shall not have occurred by
the Closing Date, the parties shall have no further obligations in connection
with this Transaction, other than in respect of breaches of representations or
covenants on or prior to such date. If, for any reason, the prospectus
contemplated by the Underwriting Agreement ceases to be current and available
for use prior to the completion by Citibank or its affiliates of the sale of the
Number of Shares, Citibank may reduce the Number of Shares hereunder to the
number of Shares sold prior to such time.

        (b)    Underwriting Agreement Representations, Warranties and Covenants.
On the Trade Date, the Closing Date, any settlement date for the purchase of
Option Securities and on each date on which Citibank or its affiliates delivers
a prospectus in connection with a sale to hedge this Transaction, Counterparty
repeats and reaffirms as of such date all of the representations and warranties
contained in the Underwriting Agreement. Counterparty hereby agrees to comply
with its covenants contained in the Underwriting Agreement as if such covenants
were made in favor of Citibank.

        (c)    Interpretive Letter. Counterparty agrees and acknowledges that
this Transaction is being entered into in accordance with the October 9, 2003
interpretive letter from the staff of the Securities and Exchange Commission to
Goldman, Sachs & Co. (the “Interpretive Letter”) and agrees to take all actions,
and to omit to take any actions, reasonably requested by Citibank for this
Transaction to comply with the Interpretive Letter. Without limiting the
foregoing, Counterparty agrees that neither it nor any “affiliated purchaser”
(as defined in Regulation M (“Regulation M”) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) will, directly or
indirectly, bid for, purchase or attempt to induce any person to bid for or
purchase, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares during any “restricted period” as such term is defined
in Regulation M. In addition, Counterparty represents that it is eligible to
conduct a primary offering of Shares on Form S-3, the offering contemplated by
the Underwriting Agreement complies with Rule 415 under the Securities Act of
1933, as amended (the “Securities Act”), and the Shares are “actively traded” as
defined in Rule 101(c)(1) of Regulation M.

--------------------------------------------------------------------------------

        (d)       Agreements and Acknowledgments of Counterparty Regarding
Shares.

          (i)     Counterparty agrees and acknowledges that, in respect of any
Shares delivered to Citibank hereunder, such Shares shall be, upon such
delivery, duly and validly authorized, issued and outstanding, fully paid and
nonassessable, free of any lien, charge, claim or other encumbrance and shall,
upon such issuance, be accepted for listing or quotation on the Exchange;


          (ii)     Counterparty agrees and acknowledges that Citibank will hedge
its exposure to this Transaction by selling Shares borrowed from third party
securities lenders or other Shares pursuant to a registration statement, and
that, pursuant to the terms of the Interpretive Letter, the Shares (up to the
Number of Shares) delivered, pledged or loaned by Counterparty to Citibank in
connection with this Transaction may be used by Citibank to return to securities
lenders without further registration under the Securities Act. Accordingly,
Counterparty agrees that the Shares that it delivers, pledges or loans to
Citibank on or prior to the final Settlement Date or Cash Settlement Payment
Date will not bear a restrictive legend and that such Shares will be deposited
in, and the delivery thereof shall be effected through the facilities of, the
Clearance System; and


          (iii)     Counterparty agrees not to take any action to reduce or
decrease the number of authorized and unissued Shares below the sum of the
Number of Shares plus the total number of Shares issuable upon settlement
(whether by net share settlement or otherwise) of any other transaction or
agreement to which it is a party.


        (e)    Private Placement Procedures. If Counterparty is unable to comply
with the provisions of sub-paragraph (ii) of “Agreements and Acknowledgments of
Counterparty Regarding Shares” above because of a change in law or a change in
the policy of the Securities and Exchange Commission or its staff, or Citibank
otherwise determines that in its reasonable opinion any Shares to be delivered
to Citibank by Counterparty may not be freely returned by Citibank to securities
lenders as described under such sub-paragraph (ii), then delivery of any such
Shares (the “Restricted Shares”) shall be effected as provided below, unless
waived by Citibank.

          (i)     If Counterparty delivers the Restricted Shares pursuant to
this clause (i) (a “Private Placement Settlement”), then delivery of Restricted
Shares by Counterparty shall be effected in customary private placement
procedures with respect to such Restricted Shares reasonably acceptable to
Citibank; provided that Counterparty may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to Section
4(2) of the Securities Act for the sale by Counterparty to Citibank (or any
affiliate designated by Citibank) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Citibank (or any such affiliate of Citibank). The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Citibank, due diligence rights (for Citibank or
any designated buyer of the Restricted Shares by Citibank), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Citibank. In the case of a Private
Placement Settlement, Citibank shall, in its good faith discretion, adjust the
amount of Restricted Shares to be delivered to Citibank hereunder in a
commercially reasonable manner to reflect the fact that such Restricted Shares
may not be freely returned to securities lenders by Citibank and may only be
saleable by Citibank at a discount to reflect the lack of liquidity in
Restricted Shares. Notwithstanding the ISDA Agreement or this Confirmation, the
date of delivery of such Restricted Shares shall be the Clearance System
Business Day following notice by Citibank to Counterparty of the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the date that would otherwise be applicable.


--------------------------------------------------------------------------------

          (ii)     If Counterparty delivers any Restricted Shares in respect of
this Transaction, Counterparty agrees that (A) such Shares may be transferred by
and among Citibank and its affiliates and (B) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed,
Counterparty shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Citibank (or such affiliate of Citibank) to Counterparty or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Citibank or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Citibank (or such affiliate
of Citibank).


        (f)    Indemnity. Counterparty agrees to indemnify Citibank and its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Citibank and each such affiliate or person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, incurred by or asserted against such Indemnified
Party arising out of, in connection with, or relating to, the execution or
delivery of this Confirmation, the performance by the parties hereto of their
respective obligations under the Transaction, any breach of any covenant or
representation made by Counterparty in this Confirmation or the ISDA Agreement
or the consummation of the transactions contemplated hereby and will reimburse
any Indemnified Party for all reasonable expenses (including reasonable legal
fees and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Counterparty will not be liable under this Indemnity paragraph to the
extent that any loss, claim, damage, liability or expense is found in a final
and nonappealable judgment by a court to have resulted from Citibank’s gross
negligence or willful misconduct.

        11.    Representations:

        (a)     In connection with this Confirmation and this Transaction and
any other documentation relating to the ISDA Agreement, each party to this
Confirmation represents and acknowledges to the other party that:

          (i)     it is an “accredited investor” as defined in Section
2(a)(15)(ii) of the Securities Act; and


          (ii)     it is an “eligible contract participant” as defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”), and this
Confirmation and the Transaction hereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA.


--------------------------------------------------------------------------------

        (b)     Counterparty represents to Citibank on the Trade Date (and in
the case of clauses (v) and (vi) below, on the date that Counterparty notifies
Citibank that Cash Settlement or Net Share Settlement applies to this
Transaction) that:

          (i)     its financial condition is such that it has no need for
liquidity with respect to its investment in this Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness. Its investments in and liabilities in respect of
this Transaction, which it understands are not readily marketable, is not
disproportionate to its net worth, and it is able to bear any loss in connection
with this Transaction, including the loss of its entire investment in this
Transaction;


          (ii)     it understands that Citibank has no obligation or intention
to register this Transaction under the Securities Act or any state securities
law or other applicable federal securities law;


          (iii)     it understands that no obligations of Citibank to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any Affiliate of Citibank or any
governmental agency;


          (iv)     IT UNDERSTANDS THAT THIS TRANSACTION IS SUBJECT TO COMPLEX
RISKS WHICH MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT
LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT
SUCH TERMS AND CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;


          (v)     each of its filings under the Securities Act, the Exchange Act
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; and


          (vi)     it has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with this Transaction.


        12.    Miscellaneous:

        (a)    Early Termination. The parties agree that, notwithstanding the
definition of Settlement Amount in the ISDA Agreement, for purposes of Section
6(e) of the ISDA Agreement, Second Method and Loss will apply to this
Transaction.

        (b)    Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.

          (i)     In lieu of (A) designating an Early Termination Date as the
result of an Event of Default or Termination Event, (B) terminating this
Transaction and determining a Cancellation Amount as the result of an Additional
Disruption Event, or (C) terminating this Transaction and determining an amount
payable in connection with an Extraordinary Event to which Cancellation and
Payment would otherwise be applicable, Citibank shall be entitled to accelerate
the Settlement Date to a date designated in a notice to Counterparty. If
Citibank elects to so accelerate the Settlement Date, Physical Settlement shall
apply and the Calculation Agent shall adjust the Forward Price as it determines
appropriate to account for the resulting early settlement.


--------------------------------------------------------------------------------

          (ii)     If, subject to Paragraph 12(c) below, one party owes the
other party any amount in connection with this Transaction pursuant to Section
12.7 or 12.9 of the Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
ISDA Agreement (except in the case of an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the ISDA Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
ISDA Agreement that in the case of either (x) or (y) resulted from an event or
events outside Counterparty’s control) (a “Payment Obligation”), Counterparty
shall have the right, in its sole discretion, to (A) if the amount is owed by
Citibank, require Citibank to satisfy any such Payment Obligation or (B) if the
amount is owed by Counterparty to satisfy any such Payment Obligation, in either
case by delivery of Termination Delivery Units (as defined below) by giving
irrevocable telephonic notice to Citibank, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Closing Date or Early Termination Date, as applicable (“Notice of
Termination Delivery”). Upon Notice of Termination Delivery, the party with the
Payment Obligation shall deliver to the other party a number of Termination
Delivery Units having a cash value equal to the amount of such Payment
Obligation (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent acting in a commercially reasonable manner).
Settlement relating to any delivery of Termination Delivery Units pursuant to
this provision shall occur within three Scheduled Trading Days if Counterparty
has the Payment Obligation and within a reasonable period of time if Citibank
has the Payment Obligation.


  “Termination Delivery Unit” means (A) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (B) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver (or, as applicable, have
Citibank deliver) cash, New Shares or a combination thereof (in such proportion
as Counterparty designates) in lieu of such other property, the Calculation
Agent will replace such property with cash, New Shares or a combination thereof
as components of a Termination Delivery Unit in such amounts, as determined by
the Calculation Agent in its discretion by commercially reasonable means, as
shall have a value equal to the value of the property so replaced. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.


--------------------------------------------------------------------------------

        (c)    Set-Off and Netting. Citibank agrees not to set-off or net
amounts due from Counterparty with respect to this Transaction against amounts
due from Citibank to Counterparty under obligations other than Equity Contracts.
Section 2(c) of the ISDA Agreement as it applies to payments due with respect to
this Transaction shall remain in effect and is not subject to the first sentence
of this provision. In addition, upon the occurrence of an Event of Default or
Termination Event with respect to Counterparty as the Defaulting Party or the
Affected Party (“X”), Citibank (“Y”) will have the right (but not be obliged)
without prior notice to X or any other person to set-off or apply any obligation
of X under an Equity Contract owed to Y (or any Affiliate of Y) (whether or not
matured or contingent and whether or not arising under this Confirmation, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) under an Equity
Contract owed to X (whether or not matured or contingent and whether or not
arising under this Confirmation, and regardless of the currency, place of
payment or booking office of the obligation). Y will give notice to the other
party of any set-off or application effected under this provision. “Equity
Contract” shall mean for purposes of this provision any transaction relating to
Shares between X and Y (or any Affiliate of Y) that qualifies as ‘equity’ under
applicable accounting rules. Amounts (or the relevant portion of such amounts)
subject to set-off may be converted by Y into the Termination Currency at the
rate of exchange at which such party would be able, acting in a reasonable
manner and in good faith, to purchase the relevant amount of such currency. If
any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this provision shall
be effective to create a charge or other security interest. This provision shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

        (d)    Maximum Share Delivery. Notwithstanding any other provision of
this Confirmation, in no event will Counterparty be required to deliver
hereunder, whether pursuant to Physical Settlement, Net Share Settlement,
Private Placement Settlement or otherwise, more than the initial Number of
Shares to Citibank in the aggregate.

        (e)    Status of Claims in Bankruptcy. Citibank acknowledges and agrees
that this Confirmation is not intended to convey to Citibank rights with respect
to the transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein shall limit or shall be deemed to limit Citibank’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Confirmation and the ISDA
Agreement; and, provided, further, that nothing herein shall limit or shall be
deemed to limit Citibank’s rights in respect of any transaction other than this
Transaction.

        (f)    No Collateral. Notwithstanding any provision of this Confirmation
or the ISDA Agreement, or any other agreement between the parties, to the
contrary, the obligations of Counterparty under this Transaction is not secured
by any collateral. Without limiting the generality of the foregoing, if the ISDA
Agreement or any other agreement between the parties includes an ISDA Credit
Support Annex or other agreement pursuant to which Counterparty collateralizes
obligations to Citibank, then the obligations of Counterparty hereunder will not
be considered to be obligations under such Credit Support Annex or other
agreement pursuant to which Counterparty collateralizes obligations to Citibank,
and this Transaction shall be disregarded for purposes of calculating any
Exposure or similar term thereunder.

        (g)    Additional Termination Event. The occurrence of an Increased
Dividend Event (as defined below) will constitute an Additional Termination
Event under Section 5(b)(v) of the ISDA Agreement, with this Transaction as the
sole Affected Transaction and the Counterparty as the sole Affected Party. An
“Increased Dividend Event” shall occur if 100% of the aggregate gross cash
dividends per Share (including any cash Extraordinary Dividends) declared by the
Issuer at any time during the period from and including the Trade Date to but
excluding the final Cash Settlement Payment Date or Settlement Date, as
applicable, exceeds USD $0.55 per Share per calendar quarter (or zero in the
case of the calendar quarter ending March 31, 2005).

        (h)    Transfer. Citibank has the right to assign any or all of its
rights and obligations under this Transaction to deliver or accept delivery of
Shares to any of its affiliates; provided that such assignment shall only occur
in respect of this Transaction when it has become obligatory that the
Transaction be settled by the transfer of Shares; and provided, further, that
Counterparty shall have recourse to Citibank in the event of failure by the
assignee to perform any of such obligations hereunder. Notwithstanding the
foregoing, the recourse to Citibank shall be limited to recoupment of
Counterparty’s monetary damages and Counterparty hereby waives any right to seek
specific performance by Citibank of its obligations hereunder. Such failure
after any applicable grace period shall be deemed to be an Additional
Termination Event, such Transaction shall be the only Affected Transaction and
Citibank shall be the only Affected Party.

--------------------------------------------------------------------------------

        (i)    Severability; Illegality. If compliance by either party with any
provision of this Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of this Transaction shall not be
invalidated, but shall remain in full force and effect.

        (j)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITIBANK HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS TRANSACTION OR THE ACTIONS OF CITIBANK OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

        (k)    Confidentiality. Citibank and Counterparty agree that (i)
Counterparty is not obligated to Citibank to keep confidential from any and all
persons or otherwise limit the use of any element of Citibank’s descriptions
relating to tax aspects of this Transaction and any part of the structure
necessary to understand those tax aspects, and (ii) Citibank does not assert any
claim of proprietary ownership in respect of such descriptions contained herein
of the use of any entities, plans or arrangements to give rise to significant
U.S. federal income tax benefits for Counterparty.

        (l)     Ownership Waiver. Counterparty agrees to submit for approval by
its Board of Directors no later than May 5, 2005, the date of Counterparty’s
2005 annual meeting of shareholders, an ownership waiver in the form attached as
Exhibit A (the “Ownership Waiver”). Unless and until Counterparty’s Board of
Directors approves the Ownership Waiver, notwithstanding anything else herein to
the contrary:

          i.     Counterparty agrees that it will not request Physical
Settlement or Net Share Settlement on any single Settlement Date or Initial
Pricing Date for Unwind Shares that, assuming all such Unwind Shares were issued
at the close of business on such Settlement Date or the related Initial Cash
Settlement Payment Date, would represent more than 3.5% of Counterparty’s
outstanding common stock;


          ii.     Subject to “Accelerated Unwind”, the Settlement Date and the
Initial Pricing Date shall be July 15, 2005 with respect to 50% of the Number of
Shares, and August 1, 2005 for the remaining Number of Shares; and


          iii.     If an Event of Default, a Termination Event, an Extraordinary
Event or an Additional Disruption Event (other than an Insolvency Filing) occurs
resulting in Physical Settlement or Counterparty elects to deliver Termination
Delivery Units:


--------------------------------------------------------------------------------

          (1)     Citibank shall not be entitled to receive Shares hereunder to
the extent (but only to the extent) that such receipt would result in Citibank
violating the 7% Ownership Limit (as defined in Counterparty’s Articles of
Incorporation);


          (2)     if any delivery owed to Citibank hereunder is not made, in
whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Scheduled Trading Day after, Citibank gives notice to Counterparty that such
delivery would not result in Citibank violating the 7% Ownership Limit; and


          (3)     Counterparty shall cooperate with Citibank to enable Citibank
to close out its hedge of this Transaction as promptly as practicable


        13.     Addresses for Notice:

If to Citibank: Citibank, N.A. 390 Greenwich Street New York, NY 10013
Attention:   Corporate Equity Derivatives Facsimile:   (212) 723-8328
Telephone:   (212) 723-7357
with a copy to: Citibank, N.A. 250 West Street, 10th Floor New York, NY 10013
Attention:   GCIB Legal Group--Derivatives Facsimile:   (212) 816-7772
Telephone:   (212) 816-2211
If to Counterparty: Regency Centers Corporation 121 West Forsyth Street Suite
200 Jacksonville, FL 32202

        14.     Accounts for Payment:

To Citibank: Citibank, N.A. ABA #021000089 DDA 00167679 Ref: Equity Derivatives
To Counterparty: To be advised

--------------------------------------------------------------------------------

        15.     Delivery Instructions:

  Unless otherwise directed in writing, any Share to be delivered hereunder
shall be delivered as follows:


To Citibank: To be advised.
To Counterparty: To be advised.




Yours sincerely,
  CITIBANK, N.A.
  By:____________________________________       Name:       Title:

Confirmed as of the
date first above written:

REGENCY CENTERS CORPORATION

By:  /s/ Bruce M. Johnson
        Name:  Bruce M. Johnson
        Title:  Managing Director and Chief Financial Officer

--------------------------------------------------------------------------------


EXHIBIT A


REGENCY CENTERS CORPORATION


RESOLUTIONS OF BOARD OF DIRECTORS WAIVING OWNERSHIP LIMIT


FOR FORWARD CONTRACT TRANSACTION


________, 2005

        All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Articles of Incorporation as presently in effect
(the “Articles”) of Regency Centers Corporation (“Regency”).

        WHEREAS, Regency has entered into a Confirmation with Citibank, N.A.
(“Citibank”) dated as of March 30, 2005, a copy of which is attached hereto as
Exhibit A (the “Forward Contract”), incorporating the 1992 ISDA Master
Agreement, covering up to 4,312,500 shares (the “Forward Contract Shares”),
providing for Regency to deliver the Forward Contract Shares to Citibank on or
before August 1, 2005 (or in the event of a net settlement, to deliver a portion
of the Forward Contract Shares or to pay to or receive a cash payment from
Citibank at the times specified in the Forward Contract);

        WHEREAS, Citigroup Inc., together with its subsidiaries (“Citigroup”),
is as of April 1, 2005 the Beneficial Owner of approximately 385,131 shares of
Regency common stock, $0.01 par value per share (“Independently Owned Shares”)
which shares are separate and apart from any shares delivered or potentially
deliverable under the Forward Contract or potentially deliverable under the
Master Terms and Conditions for Forward Transactions between Citibank, N.A. and
UBS AG, London Branch, dated as of June 18, 2003 (the “Citibank-UBS Forward
Contract”);

        WHEREAS, Citigroup Global Markets, Inc., an affiliate of Citibank, has
sold 4,312,500 shares of Regency common stock borrowed from third parties
pursuant to an underwritten public offering;

        WHEREAS, to facilitate the settlement of the Forward Contract, the Board
of Directors wishes to create a new ownership limit for Citigroup that will not
be transferable to any third party, but will allow Citigroup to be deemed the
Beneficial Owner of the Forward Contract Shares in the event that Regency
settles or becomes obligated to settle the Forward Contract by delivering
Forward Contract Shares, that together with other shares Beneficially Owned by
Citigroup may constitute more than 7% of Regency’s outstanding common stock.

        WHEREAS, to avoid any doubt, the Board of Directors wishes to confirm
that Citigroup will not be treated as the Constructive Owner of any shares of
Regency common stock for purposes of the Related Tenant Limit solely by reason
of entering into the Forward Contract.

        NOW, THEREFORE, it is hereby resolved as follows:

        RESOLVED, that pursuant to authority contained in Section 5.11 of the
Articles, the Board of Directors hereby exempts Citigroup during the term of the
Forward Contract and for a period of 30 days after final settlement thereunder,
from the 7% Ownership Limit, subject to the following:

--------------------------------------------------------------------------------

    a.       This waiver is conditioned on no Person who is an individual as
defined in Section 542(a)(2) of the Code (as modified by Section 856(h) of the
Code) becoming the Beneficial Owner of more than 9.8% by value of Regency’s
Capital Stock solely by reason of directly or indirectly acquiring ownership of
capital stock of Citigroup; and


    b.       This waiver is further conditioned on Citigroup not having
Beneficial Ownership of Independently Owned Shares representing more than three
percent (3%) by value of Regency’s outstanding capital stock during the term of
the Forward Contract and for a period of 30 days after final settlement
thereunder. For purposes hereof, any shares which Citigroup Beneficially Owns
under the Citibank-UBS Forward Contract or which Citigroup acquires actual
ownership of by reason of the settlement thereof shall not be counted as
Beneficial Ownership of Independently Owned Shares which could void this waiver
but only during the term of the SynDECS which the Citibank-UBS Forward Contract
hedges and for a period of 90 days thereafter.


        FURTHER RESOLVED, that the Board of Directors hereby confirms that
Citigroup will not be considered, by reason of the Forward Contract, to
Constructively Own shares of Regency common stock for purposes of the Related
Tenant Limit set forth in Sections 5.2(b) and 5.2(f) of the Articles, except to
the extent that (i) shares of Regency common stock are actually delivered in
settlement thereof to Citigroup or (ii) Regency elects or otherwise becomes
committed to actually deliver shares of Regency common stock through Physical
Settlement or Net Share Settlement under the Forward Contract.

        FURTHER RESOLVED, that pursuant to authority contained in Section 5.11
of the Articles, the Board of Directors hereby confirms that the waiver of the
Ownership Limit for Citigroup may not be transferred by such person to any other
person that is not an “affiliate” (as defined in Rule 144(a)(1) under the
Securities Act of 1933) of the transferor.

        FURTHER RESOLVED, that the percentage limits established by these
waivers shall be adjusted upward appropriately in the event of any repurchases
of common stock by Regency, with the intent that Citigroup not be in violation
of the Ownership Limit by reason of repurchases effectuated by Regency.